                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ASCENT ENERGY, LLC,

       Plaintiff,

v.                                                             No. CV 21-326 KWR/CG

REACH WIRELINE, LLC,

       Defendant.

     ORDER VACATING INITIAL SCHEDULING ORDER AND RULE 16 HEARING

       THIS MATTER is before the Court on Defendant Reach Wireline, LLC’s opposed

Motion for Temporary Stay of Proceedings (the “Motion”), (Doc. 23), filed July 8, 2021.

       IT IS HEREBY ORDERED that the Court’s Initial Scheduling Order, (Doc. 15),

and all associated deadlines are VACATED pending the parties’ briefing on Reach

Wireline’s Motion.

       IT IS FURTHER ORDERED that the Telephonic Rule 16 Scheduling Conference

set for July 20, 2021, at 2:00 p.m. is hereby VACATED.

       IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
